DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Administrative
	The examiner notes that the instant claims skip from claim # 159 to 165. Currently there has been no record of any claims 160-164. The examiner will consider these claims as being “Canceled” (as indicated on the index of claims) for this reason.

Claim Objections
Claims 169 and 172-177 is objected to because of the following informalities:  
As to claim 169, “a first state” in line 4 was likely intended to read “a second state” as a first state was already introduced in line 2.  
Each of claims 172-177 refers to spring(s). The current wording of the claims that depend from claim 172 could potentially be confusing as to how many springs there are and whether or not claims 173-177 refer to springs that include the spring recited in claim 172 or refer to different springs. The examiner recommends amending claim 172 to read “wherein the mechanism comprises at least one [[a]] spring configured to provide the mechanical force” and adjusting further dependent claims accordingly. For example, claim 176 would then read “wherein: the the at least one spring comprises first, second and third springs;”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mechanism… configured to apply a mechanical force to the substance to propel the substance out of the housing via the opening in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4, 6, 30, 45, 92, 122, 134, 138, 145, 146, 152-159 and 165-177 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the substance" in lines 10 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 169 recites the limitation "the gas pressure" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 170 recites the limitation "the gas" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 6, 30, 45, 92, 122, 134, 138, 145, 146, 152-159 and 165-177 are rejected by virtue of their dependency from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 30, 122, 127, 134, 146, 165, 166, 172, 173, and 177 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santini JR (US 2004/0166140 A1, cited previously and hereinafter "Santini ‘140") in view of Kambara et al. (US 4,507,115, cited previously and hereinafter ‘Kambara’).
As to claim 2, Santini ‘140 discloses an ingestible device (microchip 100; see para 0022, 006 which teach that the microchip devices of Santini ‘140 can be swallowed), comprising: a housing 
Santini ‘140 is silent to a mechanism in an interior of a housing and the mechanism is configured to apply a mechanical force to the substance to propel the substance out of the housing via the opening.
Kambara teaches a mechanism (operating member 8; which is heated by ultrasonic heating means 9 to move a movable member 6) in an interior of the housing (2, 3, together forming a housing) and the mechanism is configured to apply a mechanical force to the substance to propel the substance out of the housing via an opening (see Figs. 1-3, lines 20-66 col. 2).
It would have been obvious to one having ordinary skill in the art to modify Santini ‘140 in view of Kambara to include a mechanism to propel a substance out of the housing. One would have been motivated to do so in order to provide a means of pushing material out of the device and into the patient (see Figs 2-3, paragraph beginning line 20 col. 2 of Kambara).

As to claim 30, Santini ‘140 in view of Kambara teaches the ingestible device of claim 2 as described above. Santini ‘140 further teaches wherein the ingestible device is at most 20 millimeters long (see para 0022 disclosing lengths that can be less than a millimeter).
As to claim 122, Santini ‘140 in view of Kambara teaches the ingestible device of claim 2 as described above. Santini ‘140 further teaches wherein the first component (120) comprises an exposed conductive surface (see para 0049, 0051).
As to claim 127, Santini ‘140 in view of Kambara teaches the ingestible device of claim 122 as described above. Santini ‘140 does not expressly recite the value of wherein an area of the exposed conductive surface is at most 0.1 mm2. However, Santini ‘140 does teach “Microchip 200 illustrates that the shape, size, ratio, and placement of the anodes and cathodes can vary” (para 0294), “the reservoir caps consist of a thin film of conductive material that is deposited over the reservoir, patterned to a desired geometry, and serves as an anode.  Cathodes are also fabricated on the device with their size and placement dependent on the device's application and method of electric potential control” (para 0068), and “The reservoir caps of an active device are anodes that oxidize to form soluble compounds and ions when a potential is applied between the anode and a cathode.  For a given electrode material and electrolyte, there exists a range of electric potentials over which these oxidation reactions are thermodynamically and kinetically favorable.  In order to reproducibly oxidize and open the reservoir caps of the device, the anode potential must be maintained within this favorable potential range” (para 0063). It thus would have been obvious to one having ordinary skill in the art to manufacture the first component of Santini ‘140, based off the above, to have different values for the area of the exposed conductive surface, including values such as at most 0.1 mm2. One would have been motivated to do so based on the actual application of the device (which includes the size of the device/components as well as materials and electrolytes used).
As to claim 134, Santini ‘140 in view of Kambara teaches the ingestible device of claim 122 as described above. Santini ‘140 further teaches wherein a thickness of the conductive material at the exposed conductive surface is at most 0.25 mm (see para 0049 teaching “The photoresist is then stripped, leaving conductive film anodes covering the reservoirs.  Typical film thicknesses of the conductive material may range from 0.05 to several microns”).
As to claim 146, Santini ‘140 in view of Kambara teaches the ingestible device of claim 2 as described above. Santini ‘140 further teaches wherein the anode and the cathode are not at opposite ends of the ingestible device (see Fig. 5, both anode 120 and cathode 140 are on a top side of device; nor are they shown at ends of the device).
As to claim 165, Santini ‘140 in view of Kambara teaches the ingestible device of claim 2 as described above. Santini ‘140 further teaches wherein the device is at least two millimeters long, and the ingestible device is at most 20 millimeters long (see para 0022 teaching how the device can have lengths between less than a millimeter to several centimeters).
As to claim 166, Santini ‘140 in view of Kambara teaches the ingestible device of claim 2 as described above. Santini ‘140 is silent to the limitations of claim 166 however Kambara further teaches a plunger (movable member 6) between the mechanism (spring 8) and the substance so that the plunger transfers the mechanical force from the mechanism to the substance (see Figs. 2-3). It would have been obvious to one having ordinary skill in the art when modifying Santini ‘140 in view of Kambara to further include a plunger between the mechanism and the substance so that the plunger transfers the mechanical force from the mechanism to the substance. One would have been motivated 
As to claims 172-173, Santini ‘140 in view of Kambara teaches the ingestible device of claim 2 as described above. Santini ‘140 is silent to the limitations of claims 172-173 however Kambara further teaches wherein the mechanism comprises a spring (operating member 8) in the form of a coil spring configured to provide the mechanical force (see Figs. 2-3 of Kambara). It would have been obvious to one having ordinary skill in the art, when modifying Santini ‘140 in view of Kambara, to further do so such that the mechanism comprises a coil spring configured to provide the mechanical force as Kambara teaches use of the coil spring (8) as a means for providing mechanical force to move a substance out of a reservoir (see Figs. 2-3, paragraphs beginning line 20 col. 2 and line 31 col. 3 of Kambara).
As to claim 177, Santini ‘140 in view of Kambara teaches the ingestible device of claim 172 as described above. Santini ‘140 is silent to the limitations of claim 177 however Kambara further discloses a plunger (movable member 6) between the spring (8) and the substance so that the plunger transfers the mechanical force from the spring to the substance (see Figs. 2-3). It would have been obvious to one having ordinary skill in the art, when modifying Santini ‘140 in view of Kambara, to further include a plunger between the spring and the substance so that the plunger transfers the mechanical force from the spring to the substance. One would have been motivated to do so as Kambara teaches a mechanism having the claimed structure as a suitable mechanism for expelling fluid from an ingestible device (see Figs. 2-3, paragraphs beginning line 20 col. 2 and line 31 col. 3 of Kambara).

Claims 2, 30, 122, 127, 134, 146, 165-171 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santini ‘140 in view of Schentag et al. (US 5,279,607, hereinafter ‘Schentag’).
As to claim 2, Santini ‘140 discloses an ingestible device (microchip 100; see para 0022, 006 which teach that the microchip devices of Santini ‘140 can be swallowed), comprising: a housing (substrate 160) comprising first (120) and second (140) components; wherein: the first component defines an anode (see Fig. 5, para 0293); the second component defines a cathode (Fig. 5, para 
Santini ‘140 is silent to a mechanism in an interior of a housing and the mechanism is configured to apply a mechanical force to the substance to propel the substance out of the housing via the opening.
Schentag discloses a mechanism (mechanism described in lines 1-48 col. 7 for forcing medicament out of capsule) that is configured to apply a mechanical force to the substance to propel the substance out of the housing via the opening (Figs. 2-4, lines 1-48 col. 7).
It would have been obvious to one having ordinary skill in the art to modify Santini ‘140 in view of Schentag to include a mechanism in an interior of a housing and the mechanism is configured to apply a mechanical force to the substance to propel the substance out of the housing via the opening. One would have been motivated to do so in order to provide a means for forcing fluid out of the respective reservoirs of Santini ‘140 (see Figs. 2-4, lines 1-48 col. 7 of Schentag).

As to claim 30, Santini ‘140 in view of Schentag teaches the ingestible device of claim 2 as described above. Santini ‘140 further teaches wherein the ingestible device is at most 20 millimeters long (see para 0022 disclosing lengths that can be less than a millimeter).
As to claim 122, Santini ‘140 in view of Schentag teaches the ingestible device of claim 2 as described above. Santini ‘140 further teaches wherein the first component (120) comprises an exposed conductive surface (see para 0049, 0051).
As to claim 127, Santini ‘140 in view of Schentag teaches the ingestible device of claim 122 as described above. Santini ‘140 does not expressly recite the value of wherein an area of the exposed conductive surface is at most 0.1 mm2. However, Santini ‘140 does teach “Microchip 200 illustrates that the shape, size, ratio, and placement of the anodes and cathodes can vary” (para 0294), “the reservoir caps consist of a thin film of conductive material that is deposited over the reservoir, patterned to a desired geometry, and serves as an anode.  Cathodes are also fabricated on the device with their size and placement dependent on the device's application and method of electric potential control” (para 0068), and “The reservoir caps of an active device are anodes that oxidize to form soluble compounds and ions when a potential is applied between the anode and a cathode.  For a given electrode material and electrolyte, there exists a range of electric potentials over which these oxidation reactions are thermodynamically and kinetically favorable.  In order to reproducibly oxidize and open the reservoir caps of the device, the anode potential must be maintained within this favorable potential range” (para 0063). It thus would have been obvious to one having ordinary skill in the art to manufacture the first component of Santini ‘140, based off the above, to have different values for the area of the exposed conductive surface, including values such as at most 0.1 mm2. One would have been motivated to do so based on the actual application of the device (which includes the size of the device/components as well as materials and electrolytes used).
As to claim 134, Santini ‘140 in view of Schentag teaches the ingestible device of claim 122 as described above. Santini ‘140 further teaches wherein a thickness of the conductive material at the exposed conductive surface is at most 0.25 mm (see para 0049 teaching “The photoresist is then stripped, leaving conductive film anodes covering the reservoirs.  Typical film thicknesses of the conductive material may range from 0.05 to several microns”).
As to claim 146, Santini ‘140 in view of Schentag teaches the ingestible device of claim 2 as described above. Santini ‘140 further teaches wherein the anode and the cathode are not at opposite ends of the ingestible device (see Fig. 5, both anode 120 and cathode 140 are on a top side of device; nor are they shown at ends of the device).
As to claim 165, Santini ‘140 in view of Schentag teaches the ingestible device of claim 2 as described above. Santini ‘140 further teaches wherein the device is at least two millimeters long, and the ingestible device is at most 20 millimeters long (see para 0022 teaching how the device can have lengths between less than a millimeter to several centimeters).
As to claim 166, Santini ‘140 in view of Schentag teaches the ingestible device of claim 2 as described above. Santini ‘140 is silent to the limitations of claim 166 however Schentag further teaches a plunger (49) between the mechanism and the substance 50 so that the plunger transfers the mechanical force from the mechanism to the substance (see Figs. 2-4). It would have been obvious to one having ordinary skill in the art when modifying Santini ‘140 in view of Schentag to further include a plunger between the mechanism and the substance so that the plunger transfers the mechanical force from the mechanism to the substance. One would have been motivated to do so as Schentag teaches how this type of mechanism is used to propel the substance out of the housing (Figs. 2-4, lines 1-48 col. 7 of Schentag).


    PNG
    media_image1.png
    495
    507
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art when modifying Santini ‘140 in view of Schentag, to further do so such that the mechanism comprises a gas source configured to provide the mechanical force and wherein the gas source comprises a gas cylinder. One would have been motivated to do so as Schentag teaches a gas source/cylinder as part of its mechanism for forcing fluid (see lines 2-4, lines 1-48 col. 7 of Schentag).

As to claim 169, Santini ‘140 in view of Schentag teaches the ingestible device of claim 167 as described above. Santini ‘140 is silent to the limitations of claim 169 however Schentag further teaches wherein: the gas source comprises a gas cylinder (see annotated Fig. 3 above); the gas cylinder has a first state (state seen in Fig. 2) in which it does not provide the gas pressure to the 
As to claim 170, Santini ‘140 in view of Schentag teaches the ingestible device of claim 167 as described above. Santini ‘140 is silent to the limitations of claim 170 however Schentag further teaches wherein the gas source is configured to generate the gas via a chemical reaction (see lines 1-48 col. 7 of Schentag). It would have been further obvious to one having ordinary skill in the art when modifying Santini ‘140 in view of Schentag to do such that the gas source is configured to generate the gas via a chemical reaction. One would have been motivated to do so as Schentag teaches a chemical reaction as a means for generating the gas for forcing a substance (see Fig. 2-3, lines 1-48 col. 7 of Schentag).
As to claim 171, Santini ‘140 in view of Schentag teaches the ingestible device of claim 167 as described above. Santini ‘140 is silent to the limitations of claim 171 however Schentag further discloses a plunger (49) between the gas source and the substance so that the plunger transfers the mechanical force from the gas source to the substance (Figs. 2-4). It would have been obvious to one having ordinary skill in the art when modifying Santini ‘140 to further do so such that a plunger between the gas source and the substance so that the plunger transfers the mechanical force from the gas source to the substance. One would have been motivated to do so as Schentag teaches use of a plunger between the gas source and the substance as a means to transfer the mechanical force and thus force fluid out of the device (see Figs. 2-4, lines 1-48 col. 7 of Schentag).

Claims 4, 6, 45, 92, and 153-156 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santini ‘140 in view of Kambara as applied above, and further in view of Hirst et al. (EP 2,016,898 A2, cited previously and hereinafter ‘Hirst’).
	As to claim 4, Santini ‘140 in view of Kambara teaches the ingestible device of claim 2 as described above. Santini ‘140 further teaches wherein the ingestible device has a total volume (overall volume occupied by all parts of microchip 100) and a second volume constituting a payload volume (total volume of reservoirs containing molecules for delivery 180 – see Fig. 5, para 0293), but does not expressly recite a ratio of second volume to the total volume is at least 0.1.
	Hirst discloses an ingestible device (10; para 0032) having a total volume (volume enclosed by outer housing 11 which has a diameter ≤ 12mm and length ≤ 35mm, i.e. a total volume of (12mm/2)2π*35mm = ~4mL) and a second volume being a payload volume (volume of reservoir 12; (11mm/2)2π*32mm = ~3mL) (see para 0033), wherein a ratio of second volume to the total volume is at least 0.1 (3mL/4mL = 0.75).
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Santini ‘140/Kambara in view of Hirst such that a ratio of the second volume to the total volume is at least 0.1. One would have been motivated to do so in order to optimize the ratio between overall size of the device and volume of the reservoirs (see para 0033 of Hirst). 

As to claim 6, Santini ‘140 in view of Kambara and Hirst teaches the device of claim 4 as described above. Santini ‘140 does not expressly recite wherein the ratio of the second volume to the total volume is at least 0.2. However as noted in the rejection of claim 4, Santini ‘140 teaches wherein a ratio of second volume to the total volume is at least 0.2 (3mL/4mL = 0.75). It would have been obvious to one having ordinary skill in the art to further modify Santini ‘140 in view of Hirst such that a ratio of the second volume to the total volume is at least 0.2. One would have been motivated to do so in order to optimize the ratio between overall size of the device and volume of the reservoirs (see para 0033 of Hirst).

As to claim 45, Santini ‘140 in view of Kambara teaches the ingestible device of claim 2 as described above. Santini ‘140 further teaches wherein the ingestible device has a total volume (overall 
Hirst discloses an ingestible device (10; para 0032) having a total volume (volume enclosed by outer housing 11 which has a diameter ≤ 12mm and length ≤ 35mm, i.e. a total volume of (12mm/2)2π*35mm = ~4mL) and a second volume being a payload volume (volume of reservoir 12; (11mm/2)2π*32mm = ~3mL) (see para 0033), wherein a ratio of second volume to the total volume is at least 0.1 (3mL/4mL = 0.75).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Santini ‘140/Kambara in view of Hirst such that a ratio of the second volume to the total volume is at least 0.1. One would have been motivated to do so in order to optimize the ratio between overall size of the device and volume of the reservoirs (see para 0033 of Hirst). 
Santini ‘140/Kambara/Hirst do not expressly recite the second volume of the ingestible device being at most 400 µL. The instant disclosure describes the parameters of the second volume and the total volume as being merely preferable, and does not describe these values as contributing any unexpected results to the system.  As such, parameters such as volume are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date that the limitations of the second volume and the total volume would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.

As to claim 92, Santini ‘140 Santini ‘140 in view of Kambara teaches the ingestible device of claim 2 as described above. Santini ‘140 further teaches wherein the ingestible device has a total volume (overall volume occupied by all parts of microchip 100) and a second volume constituting a payload volume (total volume of reservoirs containing molecules for delivery 180 – see Fig. 5, para 0293), but does not expressly recite a ratio of second volume to the total volume is at least 0.1. 
Hirst discloses an ingestible device (10; para 0032) having a total volume (volume enclosed by outer housing 11 which has a diameter ≤ 12mm and length ≤ 35mm, i.e. a total volume of (12mm/2)2π*35mm = ~4mL) and a second volume being a payload volume (volume of reservoir 12; 2π*32mm = ~3mL) (see para 0033), wherein a ratio of second volume to the total volume is at least 0.1 (3mL/4mL = 0.75).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Santini ‘140/Kambara in view of Hirst such that a ratio of the second volume to the total volume is at least 0.1. One would have been motivated to do so in order to optimize the ratio between overall size of the device and volume of the reservoirs (see para 0033 of Hirst). 
Santini ‘140/Kambara/Hirst do not expressly recite the total volume of the ingestible device being at most 1,100 µL. The instant disclosure describes the parameters of the second volume and the total volume as being merely preferable, and does not describe these values as contributing any unexpected results to the system.  As such, parameters such as volume are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date that the limitations of the second volume and the total volume would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.

As to claim 153, Santini ‘140 in of Kambara teaches the ingestible device of claim 2 as described above. Santini ‘140 further discloses wherein: the ingestible device has a total volume (overall volume occupied by all parts of microchip 100); the ingestible device has a second volume constituting a payload volume (total volume of reservoirs containing molecules for delivery 180 – see Fig. 5, para 0293).
Santini ‘140 and Kambara do not expressly recite a ratio of second volume to the total volume is at least 0.1. Hirst discloses an ingestible device (10; para 0032) having a total volume (volume enclosed by outer housing 11 which has a diameter ≤ 12mm and length ≤ 35mm, i.e. a total volume of (12mm/2)2π*35mm = ~4mL) and a second volume being a payload volume (volume of reservoir 12; (11mm/2)2π*32mm = ~3mL) (see para 0033), wherein a ratio of second volume to the total volume is at least 0.1 (3mL/4mL = 0.75). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Santini ‘140/Kambara in view of Hirst such that a ratio of the second volume to the total volume is at least 0.1. One would have been motivated to do so in order to optimize the ratio between overall size of the device and volume of the reservoirs (see para 0033 of Hirst). 


As to claim 154, Santini ‘140 in view of Kambara and Hirst teaches the ingestible device of claim 153 as described above. Santini ‘140/Kambara/Hirst do not expressly recite the total volume of the ingestible device being at most 1,100 µL. The instant disclosure describes the parameters of the second volume and the total volume as being merely preferable, and does not describe these values as contributing any unexpected results to the system.  As such, parameters such as volume are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date that the limitations of the second volume and the total volume would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
As to claim 155, Santini ‘140 in view of Kambara and Hirst teaches the ingestible device of claim 154 as described above. Santini ‘140 further discloses wherein the ingestible device is at least two millimeters long and at most 20 millimeters long (see para 0022 teaching how the device can have a length ranging from less than a millimeter to several centimeters).
As to claim 156, Santini ‘140 in view of Kambara and Hirst teaches the ingestible device of claim 155 as described above. Santini ‘140 does not expressly recite the value of wherein an area of the exposed conductive surface is at most 0.1 mm2. However, Santini ‘140 does teach “Microchip 200 illustrates that the shape, size, ratio, and placement of the anodes and cathodes can vary” (para 0294), “the reservoir caps consist of a thin film of conductive material that is deposited over the reservoir, patterned to a desired geometry, and serves as an anode.  Cathodes are also fabricated on the device with their size and placement dependent on the device's application and method of electric potential control” (para 0068), and “The reservoir caps of an active device are anodes that oxidize to form soluble compounds and ions when a potential is applied between the anode and a cathode.  For a given electrode material and electrolyte, there exists a range of electric potentials over which these oxidation reactions are thermodynamically and kinetically favorable.  In order to reproducibly oxidize and open the reservoir caps of the device, the anode potential must be maintained within this favorable potential range” (para 0063). It thus would have been obvious to one having ordinary skill in the art to manufacture the first component of Santini ‘140, based off the above, to have different values for the area of the exposed conductive surface, including values such as at most 0.1 mm2. One would have been motivated to do so based on the actual application of the device (which includes the size of the device/components as well as materials and electrolytes used).

Claim 138 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santini ‘140 in view of Kambara as applied above, and further in view of Zdeblick et al. (US 2008/0284599 A1, cited previously and hereinafter 'Zdeblick').
	As to claim 138, Santini ‘140 in view of Kambara teaches the ingestible device of claim 122 as described above, but is silent to an insulating coating on the first compartment in an area adjacent the exposed conductive surface.
	Zdeblick teaches an insulating coating 129A that is in an area adjacent to an exposed conductive surface of an anode (see Fig. 13A, para 0189).
	It would have been obvious to one having ordinary skill in the art to modify Santini ‘140/Kambara in view of Zdeblick such that Santini ‘140/Kambara includes an insulating coating on the first compartment in an area adjacent the exposed conductive surface. One would have been motivated to do so as Zdeblick teaches “In some applications it maybe [sic] advantageous to control the rate of anode or cathode exposure to the electrolyte environment, so an insulating layer may be deposited and patterned in such a way that it has openings, 129B, of limited size.  This way the solution reaches the anode or cathode material at a controlled rate” (para 0189).

Claim 145 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santini ‘140 in view of Kambara as applied above, and further in view of Lewkowicz et al. (US 2005/0288594 A1, cited previously and hereinafter 'Lewkowicz').
	As to claim 145, Santini ‘140 in view of Kambara teaches the ingestible device of claim 2 as described above, but is silent to an enteric coating.
Lewkowicz teaches use of enteric coatings with ingestible devices (see para 0035).
It would have been obvious to one having ordinary skill in the art to modify Santini ‘140/Kambara in view of Lewkowicz to include an enteric coating. One would have been motivated to do so in order to specifically target the intestine for delivery of a substance (see para 0035 of Lewkowicz).

Claims 152 and 157 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santini '140 in view of Kambara as applied to claim 2 above, and further in view of Santini JR (US 2002/0173745 A1, hereinafter referred to as "Santini '745").
As to claim 152, Santini ‘140 in view of Kambara teaches the ingestible device of claim 2 as described above. Santini ‘140 further discloses wherein the first component comprises an exposed conductive surface (see para 0049, 0051); a thickness of a conductive material at the exposed conductive surface is at most 0.25 mm (see para 0049 teaching “The photoresist is then stripped, leaving conductive film anodes covering the reservoirs.  Typical film thicknesses of the conductive material may range from 0.05 to several microns”); but does not expressly recite the thickness of the conductive material at the exposed conductive surface is at least 0.1 mm.
Santini ‘745 teaches reservoir caps in both active and passive devices, and reads “In both the active and passive devices, the reservoir cap is formed of a material having a yield or tensile strength beyond which the material fails by fracture or a material that undergoes a phase change (for example, melts)…  Preferably the reservoir cap is in the form of a thin film, e.g., a film having a thickness between about 0.1 µm and 1 µm.  However, because the thickness depends on the particular material and the mechanism of rupture (i.e. electrochemical vs.  mechanical breakdown), thicker reservoir caps, e.g., having a thickness between 1 µm and 100 µm or more, may work better for some materials, such as certain brittle materials” (para 0050).


As to claim 157, Santini ‘140 in view of Kambara and Hirst teaches the ingestible device of claim 156 as described above. 
Santini ‘140 further discloses a thickness of a conductive material at the exposed conductive surface is at most 0.25 mm (see para 0049 teaching “The photoresist is then stripped, leaving conductive film anodes covering the reservoirs.  Typical film thicknesses of the conductive material may range from 0.05 to several microns”); but does not expressly recite the thickness of the conductive material at the exposed conductive surface is at least 0.1 mm.
Santini ‘745 teaches reservoir caps in both active and passive devices, and reads “In both the active and passive devices, the reservoir cap is formed of a material having a yield or tensile strength beyond which the material fails by fracture or a material that undergoes a phase change (for example, melts)…  Preferably the reservoir cap is in the form of a thin film, e.g., a film having a thickness between about 0.1 µm and 1 µm.  However, because the thickness depends on the particular material and the mechanism of rupture (i.e. electrochemical vs.  mechanical breakdown), thicker reservoir caps, e.g., having a thickness between 1 µm and 100 µm or more, may work better for some materials, such as certain brittle materials” (para 0050).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Santini ‘140/Kambara/Hirst in view of Santini ‘745 to have a thickness of the conductive material at the exposed conductive surface with a variety of values, including values of at least 0.1 mm. One would have been motivated to do so based off of Santini ‘745 which teaches how reservoir caps having different thicknesses more may work better for some materials and mechanisms of rupture (see para 0050 of Santini ‘745).

Claims 158 and 159 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santini '140 in view of Kambara, Hirst, and Santini '745 as applied to claim 157 above, and further in view of Lewkowicz.
As to claim 158, Santini '140 in view of Kambara, Hirst, and Santini '745 teaches the ingestible device of claim 157 as described above, but is silent to an enteric coating.
Lewkowicz teaches use of enteric coatings with ingestible devices (see para 0035).
It would have been obvious to one having ordinary skill in the art to modify Santini ‘140/Kambara/Hirst/Santini ‘745 in view of Lewkowicz to include an enteric coating. One would have been motivated to do so in order to specifically target the intestine for delivery of a substance (see para 0035 of Lewkowicz).

As to claim 159, Santini ‘140 in view of Kambara, Hirst, Santini '745, and Lewkowicz teaches the ingestible device of claim 158 as described above. Santini ‘140 further teaches wherein the anode and the cathode are not at opposite ends of the ingestible device (see Fig. 5, both anode 120 and cathode 140 are on a top side of device; nor are they shown at ends of the device).

Claims 174 and 175 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santini '140 in view of Kambara as applied to claim 172 above, and further in view of McCaffrey et al. (US 2018/0236173 A1, hereinafter "McCaffrey").
As to claim 174, Santini ‘140 in view of Kambara teaches the ingestible device of claim 172 as described above, but is silent to wherein the mechanism comprises more than one spring.
McCaffrey teaches a mechanism that uses more than spring (see para 0069 teaching how drive spring 152 is not limited to a single spring and can include one or more springs).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Santini ‘140/Kambara in view of McCaffrey such that the mechanism comprises more than one spring. One would have been motivated to do so in order to achieve a desired spring constant and/or force profile (see para 0069 of McCaffrey – one having ordinary skill in the art would understand based off of McCaffrey that use of multiple springs could be used to alter/vary force applied by the mechanism).

McCaffrey teaches a mechanism that uses more than one spring, including springs nested between one another (see para 0069 of McCaffrey teaching how drive spring 152 can include an arrangement of nested springs).
It would have been obvious to one having ordinary skill in the art to modify Santini ‘140/Kambara in view of McCaffrey such that the mechanism comprises first, second and third springs, and the second spring is nested between the first and third springs. One would have been motivated to do so in order to achieve a desired spring constant and/or force profile (see para 0069 of McCaffrey – one having ordinary skill in the art would understand based off of McCaffrey that use of multiple springs, including nested springs, could be used to alter/vary force applied by the mechanism).

Allowable Subject Matter
Claim 176 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 176, Santini ‘140 in view of Kambara teaches the ingestible device of claim 172 as described above, but is silent wherein: the mechanism comprises first, second and third springs; the second spring is nested between the first and third springs. And while McCaffrey teaches use of a mechanism comprising multiple springs nested between each other (see para 0069 of McCaffrey teaching how drive spring 152 can include an arrangement of nested springs), each of Santini ‘140, Kambara, and McCaffrey are silent to wherein a winding of the second spring runs in a direction opposite to a direction of a winding of the first spring; and a winding of the third spring runs in the same the direction as the winding of the first spring in combination with the rest of the elements of claim 176.

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. With regard to the applicant’s arguments concerning Santini ‘140 in view of Kambara, these arguments are not persuasive as the applicant has not pointed out specifically where it is taught that Kambara has “much larger drug-containing reservoir” and has expanded on this argument as to why the applicant believes it is “not at all clear how such a modification could even be made” when the rejections explain the combination. Furthermore the applicant’s arguments did not specifically address rejections that used other prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783